DETAILED ACTION
This is a first action on the merits, in response to the claims received 9/25/2019. Claims 1-13 are pending for prosecution below. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) file on 9/25/2019,12/31/2019 has been considered by the examiner. An initialed copy is attached herewith.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8,10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KWAK et al, (KWAK), (USNO.2018/0205253).
 	As for claim 1, Kwak discloses and shows in Figs. 1-2 an electronic device comprising: a first connection unit (ref’s first port); a second connection unit (ref’s second port); and a control unit (ref’s controller) that determines whether a first external device is connected to the first connection unit, and controls the electronic device to prevent charging of a battery (ref’s battery) connected to the first external device with power supplied from a second external device connected to the second connection unit, in a case where the first external device is connected to the first (ref’s determination of charging power capacity via the control circuit ) (par.[0042-0049, 0068-0067,0127-0159])
 	As for claim 2, Kwak discloses and shows in Figs. 1-2 control unit controls the electronic device to allow charging of a battery connected to the electronic device with power supplied from the second external device connected to the second connection unit, in a case where the first external device is not connected to the first connection unit (implied when second port is only active).
 	As for claim 3, Kwak discloses and shows in Figs. 1-2 the control unit controls the electronic device to prevent charging of the battery connected to the first external device with power supplied from the second external device connected to the second connection unit by controlling power supplied from the second external device connected to the second connection unit, in a case where the first external device is connected to the first connection unit (ref’s determination of charging power capacity via the control circuit ) (par.[0042-0049, 0068-0067,0127-0159])
 	As for claim 4, Kwak discloses and shows in Figs. 1-2 the control unit controls the electronic device to prevent charging of the battery connected to the first external device with power supplied from the second external device connected to the second connection unit by cutting off power supplied from the second external device connected to the second connection unit, in a case where the first external device is connected to the first connection unit (par.[0042-0049, 0068-0067,0127-0159]).
 	As for claim 5, Kwak discloses and shows in Figs. 1-2 control unit causes the electronic device to operate (ref’s via charging mode) with power supplied from the 
 	As for claim 6, Kwak discloses and shows in Fig. 1 electronic device includes a display unit (ref’s display), and wherein information relating to a state of the battery connected to the first external device is displayed on the display unit, in a case where the first external device is connected to the first connection unit (par.[0044])
 	As for claim 7, Kwak discloses and shows in Fig. 1 electronic device communicates with a display device of displaying information relating to a state of the battery connected to the first external device (ref’s charging and discharging state) (par.[0044])
 	As for claim 8, Kwak discloses and shows in Fig. 1 electronic device includes a display unit, and wherein information indicating that charging of the battery connected to the first external device is not available is displayed on the display unit in a case where the first external device is connected to the first connection unit and the second external device is connected to the second connection unit (implied via the charging status for first and second port) (par.[0044])
 	As for claim 10, Kwak discloses and shows in Figs. 1-2 the first external device is an accessory of the electronic device.
 	 As for claim 11, Kwak discloses and shows in Figs. 1-2 the second external device is an adaptor.
 	As for claim 12, Kwak discloses and shows in Figs. 1-2 a method of controlling an electronic device including a first connection unit (ref’s first port) and a second connection unit (ref’s second port), the method comprising: determining whether a first (ref’s controller) the electronic device to prevent charging of a battery connected to the first external device with power supplied from a second external device connected to the second connection unit, in a case where the first external device is connected to the first connection unit (ref’s determination of charging power capacity via the control circuit ) (par.[0042-0049, 0068-0067,0127-0159])
 	As for claim 13, Kwak discloses and shows in Figs. 1-2 non-transitory storage medium storing a program for causing a computer to perform a method of controlling an electronic device including a first connection unit (ref’s first port) and a second connection unit (ref’s second port), the method comprising: determining whether a first external device is connected to the first connection unit; and controlling (ref’s controller) the electronic device to prevent charging of a battery connected to the first external device with power supplied from a second external device connected to the second connection unit, in a case where the first external device is connected to the first connection unit (ref’s determination of charging power capacity via the control circuit ) (par.[0042-0049, 0068-0067,0127-0159])
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwak.
As for claim 9, Kwak discloses the claimed invention except for electronic device is an image capturing apparatus. However, these limitations are considered as intended use and thus further, the electronic device as an image capturing apparatus position doesn't solve any stated problem or is for any particular purpose and it appears that the invention would perform without this intended use.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN C WILLIAMS whose telephone number is (571)272-9765.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	/ARUN C WILLIAMS/          Primary Examiner, Art Unit 2859